UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 2, 2011 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-153362 GIGOPTIX, INC. (Exact name of registrant as specified in its charter) Delaware 26-2439072 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 130 Baytech Drive San Jose, CA95134 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares of Common Stock outstanding as of March 16, 2012, the most recent practicable date prior to the filing of this Amended Quarterly Report on Form 10-Q, was 21,572,995 shares. EXPLANATORY NOTE: GigOptix, Inc (“GigOptix” or the “Company”) filed its Quarterly Report for the quarter ended October 2, 2011 on Form 10-Q (the “Quarterly Report”) with the Securities and Exchange Commission (the “SEC”) onNovember 15, 2011. As previously disclosed by the Company on February 28, 2011 in its Current Report on Form 8-K (the “Form 8-K”), the Company determined that the accounting treatment for certain liabilities and expenses associated with its acquisition of Endwave Corporation (“Endwave”) was incorrect in the Quarterly Report.Additionally, as previously disclosed in the Form 8-K, the Company determined to reflect an additional change in the operating expenses for the second quarter of 2011 pertaining to the previously disclosed sign-on bonus payable to the Company’s Chief Financial Officer, Curt Sacks.The Company is concurrently filing amendments to both its second and third quarter quarterly reports to reflect these changes. This Amendment No. 1 to the Quarterly Report (“Amendment No. 1”) amends the Quarterly Report as follows: (i) Part I, Item 1 (Financial Statements): Revised Condensed Consolidated Balance Sheets of Operations (Unaudited) (the “Balance Sheets”) and Condensed Consolidated Statement of Operations (Unaudited) (the “Statement of Operations”) to reflect: (a)that the accounting treatment for the liabilities associated with Endwave’s restructuring activities reported in the Company’s financial statements was incorrect. The Company determined that the restructuring liabilities assumed from Endwave (which Endwave incurred as expenses on Endwave’s financial statements) and reported in the Company’s Balance Sheet should also have been recorded as an operating expense on its post-acquisition Statement of Operations for the nine months ended October 2, 2011.The correction will also result in a reduction of goodwill on the Balance Sheet of the Company as of October 2, 2011, and for that portion of expenses that Endwave incurred and paid prior to the close of the transaction with the Company, there is an increase of additional paid-in capital on the Balance Sheet as of October 2, 2011. (b) inclusion of $110,000 for the sign-on bonus of Mr. Sacks as a Selling, General and Administrative Expense on the Statement of Operations for the nine months ended October 2, 2011, and an increase in accrued and other liabilities in the Balance Sheet as of October 2, 2011 in that same amount; (ii) Part I, Item 1 (Notes to Condensed Consolidated Financial Statements), Note6 – Business Combinations: Revised disclosure of the restructuring expenses associated with Endwave and revised tabular disclosure of unaudited pro forma financial information for the combined entity of the Company and Endwave to reflect the foregoing; (iii) Part I, Item 1 (Notes to Condensed Consolidated Financial Statements), Note10 – Restructuring: Revised disclosure of the restructuring expenses associated with Endwave and revised tabular disclosure of restructuring plan activity to reflect the foregoing; (iv) Part I, Item 2 (Management’s Discussion and Analysis of Financial Condition and Results of Operations): (i) Revised discussion of the Company’s cash flows, restructuring expenses and operating activities to reflect the foregoing, and (ii) revised discussion of Selling, General and Administrative Expense to reflect the $110,000 change disclosed above; (v) Part II, Item 1A (Risk Factors):Revised risk factor to reflect the change in the Company’s cash flows, restructuring expenses and operating activities to reflect the foregoing; and (vi) Exhibit Index: Amendment to include Exhibits 31.3, 31.4, 32.3, and 32.4. In connection with this Amendment No. 1 and pursuant to the SEC rules promulgated under the Securities Exchange Act of 1934, as amended, the Company is filing currently dated certifications under Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002. Except as described above, no other amendments are being made to the Quarterly Report. This Amendment No. 1 does not reflect events occurring after the November 15, 2011 filing of the Quarterly Report, nor does it modify or update the disclosure contained in the Quarterly Report in any way other than as required to reflect the amendments discussed above and reflected below. 2 Explanatory Note Table of Contents PAGE NO PART I FINANCIAL INFORMATION ITEM 1 Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of October 2, 2011 and December 31, 2010 4 Condensed Consolidated Statements of Operations for the three and nine months ended October 2, 2011 and October 3, 2010 5 Condensed Consolidated Statements of Cash Flows for the nine months ended October 2, 2011 and October 3, 2010 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 32 ITEM 4 Controls and Procedures 32 PART II OTHER INFORMATION ITEM 1 Legal Proceedings 32 ITEM 1A Risk Factors 33 ITEM 5 Other Information 35 ITEM 6 Exhibits 36 3 Table of Contents PART I FINANCIAL INFORMATION GIGOPTIX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) (Unaudited) October 2, 2011 December 31, 2010 (Restated) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments - Accounts receivable, net Inventories Prepaid and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Restricted cash Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued and other current liabilities Accrued restructuring - Line of credit and term loan Total current liabilities Pension liabilities Other long term liabilities Total liabilities Commitments and contingencies (Note 13) Stockholders’ equity Preferred stock, $0.001 par value; 1,000,000 shares authorized; no shares issued and outstanding as of October 2, 2011 and December 31, 2010 - - Common stock, $0.001 par value; 50,000,000 shares authorized; 21,513,784 and 12,210,264 shares issued and outstanding as of October 2, 2011 and December 31, 2010, respectively 22 12 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements 4 Table of Contents GIGOPTIX, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended October 2, October 3, October 2, October 3, (Restated) Revenue Product $ Government contract - Total revenue Cost of revenue Product Government contract - Total cost of revenue Gross profit Research and development expense Selling, general and administrative expense Restructuring expense - Merger-related expense 74 - - Special litigation-related expense - - Shareholder settlement expense - - - Total operating expenses Loss from operations ) Interest expense, net ) Other expense, net ) Net loss before income taxes ) (Provision) benefit for income taxes - 2 ) ) Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Shares used in computing basic and diluted net loss per shares See accompanying Notes to Condensed Consolidated Financial Statements 5 Table of Contents GIGOPTIX, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine months ended October 2,2011 October 3,2010 (Restated) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: - Depreciation and amortization Stock-based compensation Non-cash litigation settlement - Write-down of fixed assets - Amortization of acquisition-related payment - Amortization of investments 36 - (Gain)/Loss on sale of assets - 3 Amortization of discount on loan - Changes in operating assets and liabilities, net of acquisition: Accounts receivable, net ) Inventories ) Prepaid and other current assets ) ) Other assets 69 Accounts payable ) Accrued restructuring - Accrued and other current liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from sale and maturity of investments - Purchases of property and equipment ) ) Net cash received in the acquisition of Endwave - Change in restricted cash 99 Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from issuance of common stock and warrants 38 Proceeds from line of credit Proceeds from short-term loan - Repayment of line of credit ) ) Repayment of short-term loan ) ) Repayment of capital lease ) ) Net cash provided by (used in) financing activities ) Effect of exchange rates on cash and cash equivalents 5 Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Interest paid $ $ Income tax paid $
